PER CURIAM.
The default judgment entered below against the appellant, Keithie’s Roofing Co., on the co-defendant-appellee’s cross-claim was invalid for lack of jurisdiction over the person because Keithie’s was not served with process on the cross-claim as required. Elliott Enterprises, Inc. v. Serota, 436 So.2d 415 (Fla. 3d DCA 1983); Fundaro v. Canadiana Corp., 409 So.2d 1099 (Fla. 4th DCA 1982). Accordingly, the order under review denying Keithie’s motion pursuant to Fla.R.Civ.P. 1.540 to vacate the judgment is reversed and the cause remanded for further proceedings consistent herewith.